DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, the limitations of an “ultraviolet-ray-curable resin” is objected to grammatically because the protective layer is in a dried and cured state in the thermosensitive recording medium and is not “curable”.  This objection can be overcome by changing the phrase to “ultraviolet-ray-cured resin” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 4, the limitations of “surface-treated calcium” renders the claim indefinite as this is not an inorganic pigment; furthermore, it would not be possible to surface treat calcium as the reactivity of calcium would mean it would spontaneously react to form another moiety.  
In claim 9, the limitations of a “viscous layer” renders the claim indefinite as something that is viscous implies a liquid; however, the term layer implies a dried component.  For purposes of examination, this term is going to be treated as an “adhesive layer” given the context of [0096]; however, the Examiner suggests that this be confirmed with reviewing the translation of the priority document.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 requires an article comprising the thermosensitive recording medium of claim 1, which means that claim 10 does not require any further limitations; hence, the claim fails to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (5,866,504).
With regard to claims 1, 3, 4, 6 and 10, Okada et al. teach a transparent thermosensitive recording material comprising a transparent substrate, which reads on applicants’ transparent support, a thermosensitive coloring layer, which reads on applicants’ thermosensitive recording layer, and an antistatic layer, which reads on applicants’ protective layer (col. 3, lines 25-37).  The thermosensitive coloring layer may comprise a leuco dye, a developer and a binder, which means it may be free of inorganic pigment (col. 5, lines 11-22 and col. 8, lines 29-35).  The antistatic layer may be formed on either side of the substrate and may comprise an ultraviolet crosslinking resin, such as a monomer or oligomer that capable of being polymerized by UV light and a metal oxide particle, such as TiO2, which reads on applicants’ pigment other than silicone pigments (col. 3, lines 33-36 and 54-67 and col. 4, lines 26-30).  The Rz of the antisatic layer may be greater than about 0.2 microns and the examples show a range of Rz of from 0.4 to 0.7 microns (col. 3, lines 6-10 and examples 1-6 of Table 1); however, Okada et al. do not specifically teach an example with a UV curable resin and pigment having a Rz in the range claimed.
Given the fact that Okada et al. teach using UV curable resins and TiO2 pigments for the antistatic layer, it would have been obvious to one having ordinary skill in the art to have made an antistatic layer comprising UV curable resins and TiO2 placed on the 
Additionally, given that the range of Rz overlaps with the range claimed, a prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claims 7 and 8, Okada et al. also teach a protective layer that may be in between the thermosensitive coloring layer and the antistatic layer, wherein the protective layer of Okada et al. reads on applicants’ intermediate layer (col. 3, lines 25-36).  The protective layer of Okada et al. may comprise a water-soluble resin, such as polyvinyl alcohol (col. 9, lines 10-16).


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (5,866,504) in view of Ono et al. (WO 2015/072410) machine translation included.
Okada et al. render obvious all of the limitations of claim 1 above.  Additionally, they teach that the average particle diameter of the leuco dye and the developer may be less than 1 micron (col. 8, lines 34-38); however, they do not specifically teach that the 50% cumulative volume particle diameter of the developer or leuco dye is from 0.1 to 
Ono et al. teach a transparent heat-sensitive sheet that may have a heat sensitive recording layer 2 and a protective layer 6 on one side of a base layer 3 and an adhesive layer 4 formed on the back side of the base layer 3 (Fig 2, [0026] and [0069]).  The particles of leuco dye and developer in the recording layer 2 have a 50% average particle diameter (median diameter) in a volume based particle size distribution of from 0.1 to 0.7 microns, which overlaps with the claimed range [0039].  This is preferred to make sure the particles do not reduce the transparency of the recording layer [0039].
Since Okada et al. and Ono et al. are both drawn to transparent thermosensitive recording medium, it would have been obvious to one having ordinary skill in the art to have made the transparent recording medium of Okada et al. include the adhesive layer of Ono et al.  The rationale would have been to have extended the use of the transparent thermosensitive recording material of Okada et al. to be used in transparent packaging applications as taught in Ono et al.
Additionally, given that the range of median particle diameter, i.e. d50, overlaps with the range claimed, a prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (5,866,504) in view of Ono et al. (WO 2015/072411), wherein the US national stage application US 2016/0263926 will be used as a translation.
Okada et al. render obvious all of the limitations of claim 1 above.  Additionally, they also suggest that thermosensitive recording materials can be used for labels (col. 1, lines 37-42 and); however, they do not specifically teach the presence of an adhesive layer on a side of the substrate opposite of the thermosensitive recording layer.
Ono et al. teach that a thermal recording sheet comprising a substrate layer 3, a recording layer 2 and a protective layer 5 in this order on the substrate sheet (Fig 1 [0037].  An adhesive layer may be formed on the outermost back surface side of the thermal recording sheet such that the thermal recording sheet may be used as a label [0126] and [0127].
Since Okada et al. and Ono et al. are drawn to thermal recording sheets that have use as labels, it would have been obvious to one having ordinary skill in the art to combined the adhesive layer of Ono et al. with the thermosensitive recording material of Okada et al.  The results of such a combination would have been obvious to one having ordinary skill; further, each of the elements would have performed the same in combination as they had separately.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerard Higgins/Primary Examiner, Art Unit 1759